ele e i a ge sr y o a s k k c i f e s venus re department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date mxxxkkk xxxxxkx mxxxkk contact person identification_number telephone number employer_identification_number xxxxxx uniform issue list xkkxkxk xkxkxxkx xkxkxxkkk xxkkkk xxkxkkk xkxkkkk xkxkkkk xkxkkk xxxxxkx xxkxkx legend property a b cc n p q c s dear this is in response to your ruling_request dated date concerning the effects of your purchase conversion and maintenance of certain property in a you are a private non-operating foundation described in sec_501 and sec_509 of the internal_revenue_code the code you were established in a for general charitable purposes xxxxxx you make grants primarily to develop and strengthen programs and projects at educational institutions in the academic areas of fine arts science business law and medicine and at health institutions in the areas of heart eye and cancer for surgery treatment and research you also give consideration to grant applications from arts and cultural affairs institutions established civic community affairs institutions and public affairs institutions on n you acquired land and a building located at property for dollar_figure you formed b a limited_liability_company wholly owned by you you then contributed the property to b on p your board_of directors the board determined that the property would be ideal for the planned cultural center and began planning how the property could be used for charitable educational and cultural purposes as well as what alterations and renovations were needed to meet the board’s goals through the subsequent three years the board was engaged in renovations plans and negotiations which ultimately led to the opening of a cultural center the renovations included the construction of two art galleries the gallery and the constant temperature of degrees fahrenheit and humidity constant pincite percent thus qualifying the cultural center for exhibitions with requirements of constant temperature and humidity the renovations also included the installation of a commercial grade kitchen for culinary programs the renovations began in q and were substantially completed in r gallery has an environmentally gallery the the mission of this cultural center c is to promote the education exploration and conservation of culinary programs the board has developed a website for c that is meant to educate and inform the public as to the purpose of the cultural center and its upcoming programs and events culture in a through art exhibitions and c's grand opening was held on s over people attended the program for the grand opening included the center’s first visiting chef art exhibit and a demonstration and tasting with a three four-hour long cooking classes were held shortly after the opening of c the art exhibit shown during the grand opening remained open to the general_public free of charge for most of the month in which c opened the board plans to host up to four visiting chefs from various regions of per year the board also plans to host at least four art exhibits annually each with a duration of two to three months the board is working with several museums to facilitate and coordinate the provision of various art exhibitions the only other use that you may make of the property is renting the property free of charge or for a nominal fee to other tax exempt art organizations rulings requested you have requested the following rulings xxxxxx law the fair_market_value of the property is a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations the regulations in your fiscal_year ending date the fair_market_value of the property is excluded from the calculation of your minimum_investment_return pursuant to sec_4942 of the code the expenses_incurred in operating and maintaining the property constitute qualifying distributions within the meaning of sec_4942 of the code sec_4942 of the code imposes an excise_tax of thirty percent on a private nonoperating foundation’s undistributed_income sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount exceeds qualifying distributions sec_4942 of the code defines distributable_amount as the sum of the minimum_investment_return and certain recouped qualifying distributions reduced by the sum of the taxes imposed on the private_foundation for the taxable_year under subtitle a and sec_4940 of the code sec_4942 of the code defines minimum_investment_return as five percent of the excess of the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over the acquisition_indebtedness with respect to those assets sec_4942 of the code defines qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than certain contributions and any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-2 of the regulations states among other things that an asset is used or held for use directly in carrying out the foundation's exempt_purpose only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation sec_53_4942_a_-2 of the regulations provides that real_estate or the portion of a building used by the foundation directly in its charitable educational or other similar exempt_activities is an example of an asset that is used or held for use directly in carrying out the foundation's exempt_purpose sec_53_4942_a_-2 of the regulations provides that any property leased by a foundation in carrying out its charitable educational or other similar exempt_purpose at no xxxxxx cost or at a nominal rent to the lessee is an example of an asset that is used or held for use directly in carrying out the foundation's exempt_purpose sec_53_4942_a_-3 of the regulations states that if an asset that was not used or held for use directly in carrying out one or more of the foundation’s exempt purposes is subsequently converted to such a use the fair_market_value of that converted asset as of the date of its conversion may be treated as a qualifying_distribution example of sec_53_4942_a_-3 of the regulations provides that both compensation to employees for performing work on activities in furtherance of an exempt_purpose and overhead attributable to activities in furtherance of an exempt_purpose are examples of reasonable administrative expenses paid to accomplish sec_170 or b purposes under sec_4942 of the code example of sec_53_4942_a_-3 of the regulations provides that the purchase of a building for the exhibition of paintings by a private_foundation engaged in holding paintings and exhibiting them to the public is a qualifying_distribution revrul_78_102 1978_1_cb_379 addresses the correct conversion date of real_property for the purposes of sec_53_4942_a_-3 of the regulations the ruling states that the date of conversion is the date the foundation adopts and immediately proceeds to implement a plan for the exempt use of the property even though the actual conversion is not completed until later analysis you have used and plan to use the property to exhibit art and host culinary classes this is similar to example of sec_53_4942_a_-3 of the regulations as such this use of the property would be deemed to be directly in carrying out your exempt purposes in accordance with sec_53_4942_a_-2 of the regulations issue because the property is being used or held for use directly in carrying out your exempt_purpose any amount_paid to acquire the property would be treated as a qualifying_distribution under sec_4942 of the code since the property was not used or held for use directly in carrying out your exempt_purpose until sometime after its purchase the date that the property was converted to such a use is the date on which the amount_paid to acquire the property would be treated as a qualifying_distribution according to revrul_78_102 the date of conversion should be the date that you adopted and immediately proceeded to implement a plan for the exempt use of the property the board determined that the property would be ideal for the planned cultural center and began planning how the property could be used for charitable educational and cultural purposes as well as what alterations and renovations were needed to meet the board’s goals on p thus the appropriate date on which the amount_paid to acquire the property may be treated as a qualifying_distribution by you is p issue xxxxxx since the property is being used or held for use directly in carrying out your exempt_purpose its fair_market_value will be excluded from the determination of your minimum_investment_return pursuant to sec_4942 of the code issue example of sec_53_4942_a_-3 of the regulations provides that reasonable overhead attributable to activities in furtherance of an exempt_purpose is an example of reasonable administrative expenses paid to accomplish sec_170 or b purposes under sec_4942 of the code under this logic since the property is being used or held for use directly in carrying out your exempt_purpose reasonable operational and maintenance_expenses attributable to the property are administrative expenses paid to accomplish sec_170 or b purposes under sec_4942 of the code in view of the foregoing we rule as follows the fair_market_value of the property is a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in your fiscal_year ending date the fair_market_value of the property is excluded from the calculation of your minimum_investment_return pursuant to sec_4942 of the code the expenses_incurred in operating and maintaining the property to the extent reasonable and necessary constitute qualifying distributions within the meaning of sec_4942 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records these rulings are directed only to the organization that requested them sec_6110 of the code provides that it may not be used or cited by others as precedent xxxxxx if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely is theodore r lieber manager exempt_organizations technical group enclosure notice
